SAYRE, J.
Epitomized Opinion
This was an action brought by an executrix against an insurance company and the beneficiary uhder an insurance policy to subject the money payable thereunder to the claims of certain creditors. The two policies were $T,000 each and had been taken out by Seott, deceased. The creditors’ claims consisted' of doctor, funeral and hospital bills, ¿mounting to about $700 or $800. The petition of th.e executrix set forth the existence of these policies arid that the deceased died owing certain debts, and that the proceeds of the policies- should be subjected tp the payment of these claims. A demurrer was filed by the beneficiary and sustained by the late Judge Neff of the Common Pleas Court of Cuyahoga county. An amended petition was filed setting forth the facts more fully, but without setting forth any new allegations. A motion to strike from the files was made and sustained. Plaintiff prosecuted error tó the Court of Appeals. In sustaining the lower court,' this court held:
1! Under GC. Sec. 9467 the payment of death benefits, is confined to the persons named in the statute, . and . inasmuch as claims of creditors are mot;,', included therein, creditors are not entitled to collect their claims from the beneficiary in the policy. - .